                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS LITIGATION                     ORDER DENYING MOTION TO
                                                                                           DISMISS
                                   9
                                                                                           Re: Dkt. No. 81
                                  10

                                  11

                                  12
Northern District of California




                                              Plaintiffs Thomas H. Toy, Sr. and Agnes Toy initially filed this asbestos lawsuit in
 United States District Court




                                  13
                                       Alameda County Superior Court on December 14, 2018, naming 45 Defendants. See Dkt. No. 1-1
                                  14
                                       (state court complaint). Three Defendants removed the case to this Court, where it was later
                                  15
                                       consolidated into one action. See Dkt. No. 153. Plaintiffs filed a first amended complaint in this
                                  16
                                       Court on February 11, naming 43 Defendants. See Dkt. No. 76 (“FAC”).
                                  17
                                              On February 13, 2019, Defendant Viking Pump, Inc. (“Viking”) moved, under Federal
                                  18
                                       Rule of Civil Procedure 12(b)(2), to dismiss the complaint against it for lack of personal
                                  19
                                       jurisdiction. See Dkt. No. 81 (“Mot.”). Plaintiffs responded on February 27, asking the Court to
                                  20
                                       deny the motion or to allow them to conduct jurisdictional discovery. See Dkt. No. 115 (“Opp.”).
                                  21
                                       Viking replied on March 6. See Dkt. No. 130 (“Reply”). The Court held a hearing on the motion
                                  22
                                       on May 14. Though Plaintiffs’ jurisdictional allegations against Viking are spare, they are
                                  23
                                       uncontroverted and sufficient to make out a prima facie case; therefore, the Court DENIES the
                                  24
                                       motion to dismiss.
                                  25
                                         I.   BACKGROUND
                                  26
                                              A.    Plaintiffs’ Allegations
                                  27
                                              Thomas H. Toy, Sr. “was exposed to asbestos during the course of his life,” which led to
                                  28
                                   1   him developing malignant mesothelioma. See FAC ¶¶ 5–6. Mr. Toy identified the following

                                   2   sources of asbestos exposure:

                                   3              •   1953 to 1962: service in the United States Army. Id. ¶ 5. Mr. Toy worked as a

                                   4                  “wheel mechanic . . . while stationed in Germany where he worked on all types of

                                   5                  vehicles performing maintenance and repairs including brakes and clutches.” Id.

                                   6                  He also “worked on the wire team” in Korea and the United States, in which his

                                   7                  “team would lay telephone wire and cables for telephone communications.” Id.

                                   8              •   1962 to 1990: federal civil service employee in California. Id.

                                   9                     o 1962 to 1974: Mr. Toy “worked as a marine machinist aboard ships,

                                  10                         submarines and air craft carriers performing activities in ship building

                                  11                         and/or ship repair at several locations including but not limited to Hunters

                                  12                         Point Naval Shipyard and Mare Island Naval Shipyard.” Id.
Northern District of California
 United States District Court




                                  13                     o 1974 to 1980: Mr. Toy “worked as a maintenance machinist performing

                                  14                         activities in building operation, maintenance and repair to HVAC, pumps,

                                  15                         valves, condensate in the mechanical room and other equipment at Treasure

                                  16                         Island Naval Shipyard.” Id.

                                  17                     o 1980 to 1990: Mr. Toy “worked as a planner/estimator performing activities

                                  18                         of buying materials for projects and visiting on-site locations including but

                                  19                         not limited to: Hamilton Air Force Base, Alameda Naval Air Station and the

                                  20                         Naval Hospital in Oak Knoll while working at the Navy Public Works

                                  21                         Center in San Francisco.” Id.

                                  22              •   1960s to 1990s: Mr. Toy “worked in non-occupational capacities performing home

                                  23                  construction, repairs and remodeling involving asbestos-containing products,”

                                  24                  including while “building, repairing and remodeling his own homes.” Id. During

                                  25                  this period, Mr. Toy also “worked in non-occupational capacities performing

                                  26                  vehicle maintenance and repairs involving asbestos-containing products, including

                                  27                  brakes, clutches, and gaskets” on “his own and on his family’s vehicles.” Id.

                                  28          In the FAC, Plaintiffs identified 43 Defendants whose products (or those of their
                                                                                        2
                                   1   predecessors) allegedly contained asbestos. See id. ¶ 6. Plaintiffs alleged that Defendants “were

                                   2   and are authorized to do and are doing business in the State of California” and “have regularly

                                   3   conducted business” in Alameda County, California. Id. ¶ 9. Plaintiffs specifically alleged that

                                   4   Viking was “a supplier of asbestos-containing Viking pumps.” Id. ¶ 6.

                                   5          B.    Viking’s Evidence in Support of Its Motion to Dismiss
                                   6          In support of its motion, Viking included excerpts from a 2003 deposition taken in another

                                   7   case of “Viking’s person most knowledgeable,” John Petersen. See Dkt. No. 81-2 at 2. Petersen

                                   8   testified in that deposition that Viking was incorporated in Delaware and was established in Cedar

                                   9   Falls, Iowa. See Mot. Ex. A at 2, 3. Petersen also testified that Viking had manufacturing

                                  10   facilities in Canada, Ireland, and the United Kingdom. Id. at 4. Viking later filed a statement in

                                  11   accordance with Civil Local Rule 3-15, disclosing that it is wholly-owned by IDEX Corporation, a

                                  12   publicly traded company. See Dkt. No. 179.
Northern District of California
 United States District Court




                                  13    II.   LEGAL STANDARD
                                  14          Due process limits a court’s power to “render a valid personal judgment against a

                                  15   nonresident defendant.” See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291

                                  16   (1980). Where a state authorizes “jurisdiction on any basis not inconsistent with the Constitution

                                  17   of this state or of the United States,” as does California, see Cal. Civ. Proc. Code § 410.10, federal

                                  18   courts must determine whether the exercise of jurisdiction over a defendant “comports with the

                                  19   limits imposed by federal due process.” Daimler AG v. Bauman, 571 U.S. 117, 126 (2014); see

                                  20   also Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (“California’s

                                  21   long-arm statute . . . is coextensive with federal due process requirements, so the jurisdictional

                                  22   analyses under state law and federal due process are the same.”). “For a court to exercise personal

                                  23   jurisdiction over a nonresident defendant consistent with due process, that defendant must have

                                  24   certain minimum contacts with the relevant forum such that the maintenance of the suit does not

                                  25   offend traditional notions of fair play and substantial justice.” Id. (quoting Int’l Shoe Co. v.

                                  26   Washington, 326 U.S. 310, 316 (1945)) (internal quotation marks omitted); see also Walden v.

                                  27   Fiore, 571 U.S. 277, 286 (2014) (“Due process requires that a defendant be haled into court in a

                                  28   forum State based on his own affiliation with the State, not based on the random, fortuitous, or
                                                                                          3
                                   1   attenuated contacts he makes by interacting with other persons affiliated with the State.”) (internal

                                   2   quotations omitted).

                                   3          A plaintiff may invoke either general or specific personal jurisdiction. Ranza v. Nike, Inc.,

                                   4   793 F.3d 1059, 1068 (9th Cir. 2015). “[G]eneral jurisdiction requires affiliations so continuous

                                   5   and systematic as to render the foreign corporation essentially at home in the forum State, i.e.,

                                   6   comparable to a domestic enterprise in that State.” Daimler, 571 U.S. at 133 n.11 (internal

                                   7   quotations, citations, and alterations omitted). Specific jurisdiction exists if: (1) the defendant has

                                   8   performed some act or consummated some transaction with the forum by which it purposefully

                                   9   availed itself of the privilege of conducting business in California; (2) the plaintiff’s claims arise

                                  10   out of or result from the defendant’s forum-related activities; and (3) the exercise of jurisdiction is

                                  11   reasonable. Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002) (citing

                                  12   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475–76 (1985)).
Northern District of California
 United States District Court




                                  13          “When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears

                                  14   the burden of demonstrating that the court has jurisdiction over the defendant.” Pebble Beach Co.

                                  15   v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). Although the court “may not assume the truth of

                                  16   allegations in a pleading which are contradicted by affidavit,” CollegeSource, Inc. v.

                                  17   AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011) (internal quotation marks omitted), the

                                  18   court must resolve conflicts between the facts contained in the parties’ affidavits in plaintiff’s

                                  19   favor. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). When

                                  20   the Court does not conduct an evidentiary hearing, the plaintiff need only make a prima facie

                                  21   showing of facts supporting personal jurisdiction to avoid dismissal. See Myers v. Bennett Law

                                  22   Offices, 238 F.3d 1068, 1071 (9th Cir. 2001).

                                  23   III.   DISCUSSION
                                  24          Based on the record before it, the Court concludes that it does not have general personal

                                  25   jurisdiction over Viking. At least as of 2003, Viking was a Delaware corporation with its

                                  26   principal place of business in Iowa. See Mot. Ex. A at 2, 3. Plaintiffs do not appear to contest

                                  27   Viking’s assertion that the Court does not have general personal jurisdiction over it, see Mot. at 4–

                                  28   5. Because the Court concludes that there is no basis upon which to exercise general jurisdiction,
                                                                                          4
                                   1   it must proceed to determine whether there is specific personal jurisdiction.

                                   2              Plaintiffs contend that the Court has specific personal jurisdiction over Viking under the

                                   3   “stream of commerce plus” theory. See Opp. at 8 (citing J. McIntyre Mach., Ltd. v. Nicastro, 564

                                   4   U.S. 873 (2011)). Plaintiffs explain their theory as follows:

                                   5                     Plaintiffs have alleged that Viking supplied a known hazardous
                                                         product in California and that Mr. Toy was injured by exposure to that
                                   6                     product in this State. Plaintiffs’ claims arise out of Viking’s
                                                         purposeful efforts to serve directly or indirectly the market for
                                   7                     asbestos containing products in this State. Viking’s distribution and
                                                         supply of asbestos-containing products in California provides
                                   8                     sufficient basis for this Court to exercise personal jurisdiction over
                                                         Viking. Such continuing sales into California certainly satisfy the
                                   9                     long-arm statute, as well as due process. Viking’s product sales in
                                                         California are sufficient to establish purposeful availment of the
                                  10                     benefits and protections of California law. Viking should have
                                                         realized that it would have liability for injury caused by exposures to
                                  11                     the asbestos products it sold in this State.
                                  12   Opp. at 8. Plaintiffs’ jurisdictional theory thus relies on two sets of allegations in their complaint:
Northern District of California
 United States District Court




                                  13   that Viking was “a supplier of asbestos-containing Viking pumps,” FAC ¶ 6, and that Viking was

                                  14   “authorized to do and [is] doing business” and has “regularly conducted business” in California,

                                  15   id. ¶ 9.

                                  16              Viking contends that Plaintiffs have not provided any “evidence that Mr. Toy’s injuries

                                  17   arose out of Viking’s California activities” and hypothesize that “it seems much likelier that

                                  18   Viking supplied its products to the Navy somewhere outside of California.” Reply at 5. But

                                  19   Viking has not offered any evidence in support of its alternative theory (evidence that Viking

                                  20   presumably would possess). Rather, Viking attached excerpts from a fifteen-year-old deposition,

                                  21   which seems to show that it did not have any facilities in California—at least in 2003, according to

                                  22   the testimony of a witness whose basis for knowledge is unexplained. Because Viking’s

                                  23   submissions do not contradict the allegations in the pleadings, the Court must accept Plaintiffs’

                                  24   pleadings as true for purposes of this motion. See CollegeSource, 653 F.3d at 1073.

                                  25              The Court finds that Plaintiffs’ allegations, though meager, establish a prima facie basis for

                                  26   specific personal jurisdiction. Plaintiff has alleged that Viking supplied its asbestos-containing

                                  27   products into the California market, thereby purposefully availing itself of the privilege of

                                  28   conducting business in California and subjecting itself to the jurisdiction of California’s courts.
                                                                                            5
                                   1   Viking may ultimately be correct that the Court does not have specific jurisdiction over it—but it

                                   2   has not submitted any evidence to repudiate Plaintiffs’ allegations. Therefore, the Court DENIES

                                   3   the motion to dismiss, but it does so without prejudice to renewal after the parties have had an

                                   4   opportunity to conduct discovery. See Varney v. Air & Liquid Sys. Corp., No. 3:18-CV-05105-

                                   5   RJB, 2018 WL 1517669, at *2 (W.D. Wash. Mar. 28, 2018) (denying motion to dismiss for lack

                                   6   of personal jurisdiction where defendants had “not controverted any of the factual allegations

                                   7   derived from the Complaint relied upon by Plaintiffs in their showing of personal jurisdiction”)

                                   8   IV.    CONCLUSION
                                   9          Viking’s motion to dismiss for lack of personal jurisdiction is DENIED without prejudice.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 5/16/2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
